Title: To John Adams from William John Coffee, 16 October 1818
From: Coffee, William John
To: Adams, John


				
					Most Honorabl Sir
					Oct 16—1818 Greenwich St 501 New York 
				
				The Subject of which I write I believ you are Acquainted with by the Honorabl Thos Jefferson & lines he wrote to me relates to my being Employed—to take a Small Bust of you Head—I have being Employed by Mr J. Madison & his Excellence Mr Munro & many others of celebrity—in June last at Monticelo Mr Jefferson Inform’d me he had wrote to you on the Subject and of you willingness to admit me to that Honor,—I Shall Shortly leave this City for the City of Washington, on which accnt will you be so Obliging to Inform me as to the Most agreeable time to you to Sit within the Span of three weeks when I will do my Self the Plesure of ing on you at your Seat—I Shall Only require of you in person One hour Each day for four or five days. you may Sit walk or Stand as you Please in your room—as I want no formall SitingMy turms are $35 for the Model at the last Siting I then pack it up Make it terra-Cotta kiln it and Send it home as soon as it is redy & Any of your friends may have a Copy of Said Model for $10 Eachwith great respect Sir / I Am your Most Obet and / Hum Sert
				
					W. J. Coffee
				
				
			